Citation Nr: 1010046	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  04-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1983 to 
January 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in October 2006.  A transcript of the hearing is associated 
with the claims file. 

This case was previously before the Board in January 2007, at 
which time it was granted in part and remanded in part.  The 
case has now been returned to the Board for further appellate 
action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a psychiatric disability is decided.

In the January 2007 remand, the Board directed that the 
Veteran be afforded a VA examination to determine the nature 
and etiology of any currently present psychiatric disorders.  
During the process of complying with the Boards directives, 
several and varied notice letters were sent to the Veteran at 
several different addresses.  The Board notes that the 
Appeals Management Center (AMC) in Washington, DC sent 
letters to the Veteran at an. Auburndale, Florida address in 
February 2007, July 2007, August 2007, and January 2008.  All 
of these letters were returned to VA as undeliverable.  In 
December 2007 the AMC conducted an address search for the 
Veteran through use of the Debtor Discovery database.  In 
March 2008, September 2008, and October 2008, the AMC sent 
letters to the Veteran at PO Box address in Fort Pierce, 
Florida, the last known address identified in their address 
search.  None of those letters was returned to VA as 
undeliverable.  In July 2008, VA attempted to contact the 
Veteran via telephone; however, the two telephone numbers 
available had been disconnected.   

Meanwhile, in October 2008 the VA Medical Center sent the 
Veteran a letter at an incorrect address notifying her of a 
scheduled compensation and pension examination.  The letter 
was returned as undeliverable.  The Veteran was scheduled for 
another VA examination in November 2009, however, there is no 
evidence of record that notice of this examination was sent 
to the Fort Pierce, Florida address, which is the most recent 
address noted for the Veteran from which mail had not been 
returned to VA as undeliverable.  

In September 2009 the AMC sent an address information request 
form to the Postmaster in Fort Pierce, Florida, to determine 
a current mailing address for the Veteran.  In October 2009 a 
response from the Fort Pierce Postmaster was received.  The 
postmaster specified that address to which mail was being 
sent.  There is no evidence that the Veteran was ever sent 
mail to the address noted by the Postmaster.

As there is no evidence that a VA examination notice letter 
was ever sent to the Veteran at a correct address, or at 
least to an address to which mail had not been returned as 
undeliverable, the Veteran should be afforded another 
opportunity to report for a VA examination.

Additionally, in the January 2007 remand the Board directed 
that pertinent treatment records be obtained.  The AMC 
received a December 2009 letter from the Veteran's treating 
social worker at the Ft. Pierce VA Community Based Outpatient 
Clinic.  In her letter, Ms. D.H. stated that the Veteran had 
been diagnosed with major depressive disorder and had been 
receiving psychiatric treatment at the above named clinic 
since March 2009.  The information in this letter was not 
considered in the most recent Supplemental Statement of the 
Case issued in December 2009.  Also, there is no record of 
this treatment on file, and there is no indication that 
attempts were ever made to obtain these records.

For the reasons described above, the Board finds that the 
development conducted in this case does not adequately comply 
with the directives of the January 2007 remand.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that RO compliance with a remand is not discretionary, and 
failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Finally, the Board notes that the Veteran has reported that 
her depression started in service and has continued since 
then.  While the Veteran's service treatment records (STRs) 
have been obtained, there is no evidence of record that her 
service personnel records (SPRs) were ever requested.  The 
Board finds that attempts to obtain these records should be 
made before a decision is rendered in this case.

Accordingly, this case is remanded to the RO or the AMC for 
the following actions:

1.	The RO or the AMC should make a final 
attempt to confirm the Veteran's 
current mailing address, to include 
identifying the current address on file 
with the VA Medical Center at which the 
Veteran has been receiving treatment.  
The Veteran should also be informed 
that it is ultimately her obligation to 
inform VA of any changes of address.

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center mental health treatment 
records identified in the December 2009 
letter from the Veteran's treating 
social worker and the Veteran's SPRs.  
If it is unable to obtain any such 
evidence, it should so inform the 
Veteran and her representative and 
request them to submit the outstanding 
evidence.

3.	Then, the Veteran should be afforded a 
VA examination by psychiatrist or a 
psychologist to determine the nature 
and etiology of the Veteran's 
depression or any other currently 
present acquired psychiatric disorders.  
The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Based upon the examination results and 
a review of the claims file, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder, to 
include depression, as to whether there 
is a 50 percent or better probability 
that the disability is etiologically 
related to the Veteran's active 
service, to include her complaints of 
depression in active service, or was 
caused or chronically worsened by the 
Veteran's service-connected residuals 
of fibroid cysts of the uterus and 
bilateral ovarian cysts. 

The supporting rationale for all 
opinions expressed must be provided.

If the Veteran fails to appear for the 
examination, a copy of the letter 
notifying the Veteran of the date, 
place, and time of her examination 
should be included in the claims file.  
The Veteran should also be made aware 
that failure to report for this 
examination could have a detrimental 
effect on the adjudication of her 
claim.

4.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
her representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

